[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TOMODIFY SUPPORT
Reference is made to this court's memorandum of decision dated  October  22,  1997,  wherein  the  court  modified  the defendant's total support obligation by eliminating the $50.00 per week payment he was to make toward the minor child's daycare expenses. Said modification order was made retroactive to the date of the child's enrollment in school.
Based on the evidence and testimony, including the financial affidavit prepared by the defendant on July 10, 1997, the court finds that the defendant has failed to prove that there has been a substantial change in circumstances such as to prevent any further modification of the current support orders.
JOSEPH W. DOHERTY, J.